Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2 amended
Claims 10-14 new
Claims 1-14 pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (NPL, Preparation of sub microcrystal LiMn2O4 used Mn3O4 as precursor and its electrochemical performance for lithium ion battery, 2015) and in view of Ursu (NPL, Kinetic evolution during the laser/thermal preparation of Mn3O4 from MnCO3, 1986) and in further view of Schwefer (CN 105209382 A, English translated).
Consider Claims 1-2, 10-14, Li teaches the process of forming cathode material for lithium ion batteries (introduction). Li teaches the process of preparing the lithium metal oxide (LiMn2O4) by firing/sintering a mixture of second metal oxide (Mn3O4) with lithium salt (LiCO3) at temperature ranging from 750-900℃ (page 903, synthesis section). 
Li does not teach the process of forming second metal oxide (Mn3O4) a lower oxygen ratio, from heating a first metal oxide a high oxygen ratio (Mn2O3).
However, Ursu is in the art of forming Mn3O4 (abstract), teaches the process of continuous heating of MnCO3 under air atmosphere (nitrogen containing) and decomposing the MnCO3 and converting into Mn3O4 materials (page L825, last para to page L826, 2nd para, and 4th para), where the equation reaction shows three stage including:
(I) MnCO3 → MnO2, 
(II) 2MnO2 → Mn2O3 + ½O2, 
(III) 3Mn2O3 → 2Mn3O4 + ½O2
Therefore, in the preparation process of forming Mn3O4 (second metal oxide) the step of heating first metal oxide (such as Mn2O3) under nitrogen-containing gas is needed to from Mn3O4, as second metal oxide, material from MnCO3 material.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Li with Ursu to form second metal oxide of Mn3O4 by heating MnCO3 forming an intermediate first metal oxide (Mn2O3), to provide with a process having higher utilization rate of Mn atom (Li, page 902, right Col., lines 3-4).
The combined Li (with Ursu) does not teach the process of reducing of 3Mn2O3 → 2Mn3O4 in the presence of ammonia (NH3).
However, Schwefer is in the art of processing catalyst transitional metal oxide with ammonia (abstract), teaches the process of reacting and ammonia gas with transition metal oxide to reduce the oxide value such as reducing Mn2O3 to from Mn3O4 (page 4, 5th paragraph).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Li ( with Ursu) with Schwefer to process reducing Mn2O3 to from Mn3O4 in presence of pneumonia atmosphere, instead of air atmosphere, to form lower oxide value of transitional metal oxide, with reasonable expectation of success.
The combined Li (with Ursu with Schwefer) teaches the second metal oxide (Mn3O4) having porous surface (Li, Fig. 2-e), therefore, the core and the shell portions are both made from the same materials of second metal oxide.
Regarding the claimed limitation of “pore area provided between the core portion and the shell portion and surrounding the core portion”, although the combined art of Li with Ursu with Schwefer does not explicitly shows this limitation, however, the combined Li (with Ursu with Schwefer) teaches each and every process step and limitation of the applicant’s claims, including the “heating the first metal oxide (Mn2O3) under ammonia gas forming second metal oxide with lower oxygen ratio (Mn3O4)”. Since the “pore area provided between the core portion and the shell portion and surrounding the core portion” by the applicant’s claimed process is simply a function of the “heating the first metal oxide (Mn2O3) under ammonia gas forming second metal oxide with lower oxygen ratio (Mn3O4)”, and the combination of the Li (with Ursu with Schwefer) teaches the claimed process steps. The process of the combination of the Li (with Ursu with Schwefer) would have inherently produced “pore area provided between the core portion and the shell portion and surrounding the core portion” unless essential process steps and/or limitations are missing from the applicant’s claims.
Consider Claim 3, the combined Li (with Ursu with Schwefer) teaches the first metal oxide is Mn (transition metal element) (Ursu, stages (II-III)).
Consider Claim 4, the combined Li (with Ursu with Schwefer) teaches the second metal oxide (Mn3O4) includes an aggregation of primary particles into secondary particles (Li, Fig. 2-e).
Consider Claim 6, the combined Li (with Ursu with Schwefer) teaches the forming of second metal oxide by heating first metal oxide under nitrogen containing gas (Ursu, L826, first para) and the resulting of porous second metal oxide (Li, Fig. 2-e). 
Consider Claim 7, the combined Li (with Ursu with Schwefer) teaches the forming of second metal oxide by heating first metal oxide under nitrogen containing gas (Ursu, L826, first para).
Regarding the claimed limitation of “a grain of the second metal oxide has a size smaller than a size of a grain of the first metal oxide”, although the combined art of Li with Ursu with Schwefer does not explicitly shows this limitation, however, the combined Li (with Ursu with Schwefer) teaches each and every process step and limitation of the applicant’s claims, including the “heating the first metal oxide (Mn2O3) under ammonia gas forming second metal oxide with lower oxygen ratio (Mn3O4)”. Since the “a grain of the second metal oxide has a size smaller than a size of a grain of the first metal oxide” by the applicant’s claimed process is simply a function of the “heating the first metal oxide (Mn2O3) under ammonia gas forming second metal oxide with lower oxygen ratio (Mn3O4)”, and the combination of the Li (with Ursu with Schwefer) teaches the claimed process steps. The process of the combination of the Li (with Ursu with Schwefer) would have inherently produced “a grain of the second metal oxide has a size smaller than a size of a grain of the first metal oxide” unless essential process steps and/or limitations are missing from the applicant’s claims.
Consider Claim 9, the combined Li (with Ursu with Schwefer) teaches the first time of heating to form the first metal oxide is about 150 min (Ursu, Fig. 2), and the second time of heating/firing to form lithium metal oxide (from Mn3O4 and LiCO3) is 12 hours (Li, synthesis section). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li (NPL, Preparation of sub microcrystal LiMn2O4 used Mn3O4 as precursor and its electrochemical performance for lithium ion battery, 2015) and in view of Ursu (NPL, Kinetic evolution during the laser/thermal preparation of Mn3O4 from MnCO3, 1986) and in further view of Schwefer (CN 105209382 A, English translated), and in further view of Wang (NPL, Facile Synthesis of Porous Mn2O3 Microspheres as Anode Materials for Lithium Ion Batteries, 2016). 
Consider Claim 5, the combined Li (with Ursu with Schwefer) teaches the forming of first metal oxide (Mn2O3) from metal oxide precursor (MnCO3) (Ursu, page L286, reaction stage I-II). 
The combined Li (with Ursu with Schwefer) does not teach the forming of metal oxide precursor (MnCO3).
However, Wang is in the art of forming microspheres/microparticles for lithium ion batteries (abstract), teaches the formation of metal oxide precursor particles (MnCO3), from metal source containing acid (MnSO4) mixed with powder source containing hydrogen carbonate (NH4HCO3) in solvent, and the process of heat treating metal oxide precursor particles (MnCO3) in air at 600°C for an hour forming Mn2O3 particles (page 699, experimental details section). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Li (with Ursu with Schwefer) with Wang to form metal oxide precursor particles as stated above, with reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li (NPL, Preparation of sub microcrystal LiMn2O4 used Mn3O4 as precursor and its electrochemical performance for lithium ion battery, 2015) and in view of Ursu (NPL, Kinetic evolution during the laser/thermal preparation of Mn3O4 from MnCO3, 1986) and in further view of Schwefer (CN 105209382 A, English translated), and in further view of Sharp (NPL, Thermal Analysis Of Manganese Dioxide In Controlled Atmospheres, 1971).
Consider Claim 8, the combined Li (with Ursu with Schwefer) teaches the forming of second metal oxide (Mn3O4) from first metal oxide (Mn2O3) (Ursu, page L286, reaction stage I-II), and the processing of second temperature of firing at 900℃ (Li, page 903, synthesis section), in an ammonia atmosphere (Schwefer, page 4, fifth paragraph).
The combined Li (with Ursu with Schwefer) teaches the formation process at lower temperature.
However, Sharpe is in the process of forming magnesium oxide families by heat treatment (abstract), teaches the process of heat-treating Mn2O3 material (first metal oxide) in nitrogen or air (nitrogen-containing gas) at 750°C forming Mn3O4 material (second metal oxide) (abstract).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Li (with Ursu with Schwefer) with Sharpe to provide process of forming second metal oxide at low heat temperature by heating the first metal oxide at a lower first temperature of 750C, with reasonable expectation of success.

Response to Arguments
Applicant’s arguments, filed 03/08/2022, with respect to the rejection(s) of claim(s) 1-14 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li with Ursu with Schwefer.

The previously applied 112 claims rejection, in light of the amended claims are now withdrawn.

The applicant argued against the prior arts, on the ground that none of the prior arts discloses the process of reducing the first metal oxide (Mn2O3) under ammonia gas forming second metal oxide with lower oxygen ratio (Mn3O4).
However, the prior art of Schwefer teaches the process of reducing first metal oxide such as Mn2O3 to a second metal oxide Mn3O4 in the presence of an ammonia atmosphere, thus reducing the oxide/oxygen ratio (page 4, fifth paragraph).

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718